Name: 84/195/EEC: Commission Decision of 26 March 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  wood industry;  trade policy
 Date Published: 1984-04-12

 Avis juridique important|31984D019584/195/EEC: Commission Decision of 26 March 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic) Official Journal L 100 , 12/04/1984 P. 0025 - 0026*****COMMISSION DECISION of 26 March 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain types of wood (Only the French text is authentic) (84/195/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), Whereas Council Regulation (EEC) No 504/84 of 27 February 1984 (2) introduced regional protective measures under Article 113 of the Treaty in respect of imports into France of certain coniferous sawn wood originating in third countries and falling within subheading 44.05 C of the Common Customs Tariff (NIMEXE code 44.05-40); Whereas the said regional protective measures were authorized in order to alleviate the continuing consequences of the natural disaster on 7 November 1982, which caused serious damage to French forests, and more specifically in order to enable the domestic market, stagnant for several years, to absorb the surplus timber from storm-damaged trees; Whereas, by virtue of the protective measures introduced by Regulation (EEC) No 504/84, a quota of 1 750 000 m3 was imposed for 1984 for imports into France of the types of wood concerned; whereas imports of those products into other Member States, however, remained unrestricted; Whereas this disparity between Member States in the conditions for importation of these products originating in third countries is liable to give rise to deflection of trade; Whereas, in order to allow prompt detection of any deflection of trade which might cause economic difficulties in the sector concerned, the French Government applied to the Commission for authorization to introduce prior intra-Community surveillance of imports of the coniferous sawn wood in question originating in third countries and in free circulation in the other Member States; Whereas the Commission has considered whether the said imports should be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas it has emerged from this examination that there is a risk that trade could be deflected through the other Member States, thus calling into question the aims of the protective measures authorized for France and exacerbating or prolonging those economic difficulties in the sector concerned which led the Council to adopt the protective measures; Whereas the situation is serious and the problem cannot at present be dealt with by general measures at Community level; Whereas, in these circumstances, France should be authorized to introduce prior intra-Community surveillance in respect of imports of the sawn wood in question originating in third countries and in free circulation in the other Member States, until the expiry of Regulation (EEC) No 504/84, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to apply intra-Community surveillance until 31 December 1984 in accordance with Decision 80/47/EEC, in respect of imports of the products indicated below originating in third countries and in free circulation in the other Member States: 1.2.3 // // // // CCT heading No // NIMEXE code // Description // // // // ex 44.05 C // 44.05-40 // Other coniferous wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm // // // Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 March 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 58, 29. 2. 1984, p. 1.